47 F.3d 1180
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.DYNCORP, Appellant,v.Hazel R. O'LEARY, Secretary of Energy, Appellee.
No. 94-1493.
United States Court of Appeals, Federal Circuit.
Jan. 4, 1995.
GSABCA

1
DISMISSED.

ORDER

2
UPON CONSIDERATION of the parties' Joint Motion to Dismiss Without Prejudice and Remand With Instructions, it is


3
ORDERED that the appeal is dismissed without prejudice and the case is remanded to the General Services Administration Board of Contract Appeals.  The Board is instructed to consider whether it should vacate its decision in light of the parties' settlement of this matter.